DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pages 6-8, filed 12/8/2021, with respect to the rejection(s) of claim(s) 21-40 under USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Benkowski (US 5947892) in view of Gourlay (US 2013/0280692 A1) as previously cited, further in view of Sakurai (US 4752183).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-29 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Benkowski (US 5947892) (cited previously) in view of Gourlay (US 2013/0280692 A1) (both cited previously), further in view of Sakurai (US 4752183).
Regarding claim 21, Bewnkowski discloses a heart pump (eg. Abstract) comprising a cannula having one or more outlets (eg. Col. 3, Ln. 52-67, Fig. 1, outlet 40), an impeller positioned in the cannula (eg. abstract, Col. 3, Ln. 52-67, curved, straight, or flexible cannula), the impeller comprising a rotating hub configured to pump blood through the outlets along a longitudinal axis when the impeller is rotated at an operational speed (eg. Abstract, Fig. 1, Impeller portion 50); and in an alternative embodiment, a diffuser positioned in the cannula adjacent the one or more outlets and adjacent a proximate end of the hub, wherein the diffuser is configured to direct fluid flow through the one or more outlets (eg. Abstract, Col. 2, Ln. 22-65, Fig. 3, Col. 6, Ln. 47, Ln. Col. 7, Ln. 57 and Col. 7, Ln. 1-10 rotation speed). Benkowski does not disclose wherein the heart pump is configured to adjust a flow rate through the one or more outlets by adjusting an effective area of the one or more outlets while the impeller is rotating or by providing relative motion between the cannula and the impeller along the longitudinal axis while the impeller is rotating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiments of Benkowski to have different arrangements 
Gourlay teaches a blood pump that has a blood flow path and blood gate to change the flow rate of the blood through the device (eg. Para. 280-282, Fig. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the invention of Benkowski with the open/close blood gates as taught by Gourlay into the inlets/outlets or in connection with the inlets/outlets better control the flow rate of the blood or possibly divert blood through bypasses to oxygenate the blood (eg. Gourlay, Para. 280-282). 
Sakurai teaches a water pump that includes a rotation shaft with an impeller and a disk that can be used as an inlet/outlet that can change the flow rate by varying the relative motion between the impeller and the disk aka outlet/inlet (eg. Col. 2, Ln. 13-47).
It would have been obvious to have modified the invention of Benkowski and Gourlay to allow relative motion between the impeller and the blood gate to use the relative motion approach between the impeller and disk as taught by Sakurai to reduce disturbance of the water flow and improve pump efficiency (eg. Sakurai, Col. 4, Ln. 12-26).
Regarding claim 22, The combined invention of Benkowski, Gourlay, and Sakurai discloses the diffuser is coupled to hub such that the diffuser rotates with the hub (eg. Fig. 10A, Col. 14, Ln. 50-55).
Regarding claim 23, The combined invention of Benkowski, Gourlay, and Sakurai discloses the diffuser is integrally formed as a unitary piece with the hub Fig. 1 diffuser 20).
Regarding claim 24, The combined invention of Benkowski, Gourlay, and Sakurai discloses the diffuser is spaced from the proximate end of the hub such that the diffuser is stationary during rotation of the hub (eg. Col. 14, Ln. 56-63).
Regarding claim 25, The combined invention of Benkowski, Gourlay, and Sakurai discloses a distal outlet positioned adjacent the proximate end of the hub (eg. Col. 3, Ln. 24-34, Fig. 1, outlet 40).
Regarding claim 26, The combined invention of Benkowski, Gourlay, and Sakurai discloses diffuser includes: a distal end positioned adjacent the proximate end of the hub; and a proximate end positioned adjacent a distal end of a bearing housing of the heart pump (eg. Fig. 1, diffuser 20 within housing 12, bearing 42, Col. 4, Ln. 12-46).
Regarding claim 27, The combined invention of Benkowski, Gourlay, and Sakurai discloses diffuser includes a proximate outlet positioned adjacent the bearing housing (eg. Abstract, Col. 2, Ln. 5-43, Col. 4, Ln. 12-46, Fig. 1-3 outlet 40).
Regarding claim 28, The combined invention of Benkowski, Gourlay, and Sakurai discloses diffuser includes a wall comprising an outer surface that is curved from the distal end to the proximate end, wherein the wall is configured to direct fluid flow (eg. Col. 2, Ln. 42-65, Fig. 11D).
Regarding claim 29, The combined invention of Benkowski, Gourlay, and Sakurai discloses the diffuser includes a first diameter at a diffuser midsection and a second diameter at the distal end and the proximate end, wherein the diffuser tapers to the second diameter from the midsection (eg. Fig. 6c and 7, Col. 13, Ln. 37-67).
Method claim 34 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claims 34 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used above.
Regarding claim 35, The combined invention of Benkowski, Gourlay, and Sakurai discloses directing the blood comprises directing the blood along an outer surface of a wall of the diffuser, wherein the outer surface is curved from a diffuser distal end to a diffuser proximate end (eg. Fig. 1, blood flow 13, diffuser 13).

Claims 30-33 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Benkowski (US 5947892) in view of Gourlay (US 2013/0280692 A1), further in view of Sakurai (US 4752183), further in view of Campbell (US 2012/0178986 A1) (cited previously).
Regarding claim 30, the combined invention of Benkowski, Gourlay, and Sakurai discloses the invention of claim 21, but does not disclose the diffuser is formed from a flexible material to enable movement between a collapsed configuration and an expanded configuration.
Campbell teaches a heart pump with a diffuser that is made from a flexible material (eg. Para. 108, flexible material to facilitate the expansion and/or contraction of the diffuser 502b).
It would have been obvious to combine the invention of Benkowski with the expandable/contractible diffuser made with flexible material to assist in directing fluid flow out of the cannula housing to achieve desired fluid properties (eg. Para. 104).
Regarding claim 31, the combined invention of Benkowski, Gourlay, Sakurai, and Campbell discloses wherein the diffuser includes a maximum diameter in the expanded configuration that is larger than a diameter of the hub, and wherein the diffuser includes a maximum diameter in the collapsed configuration that is less than or equal to a diameter of the hub (Campbell, Para. 109).
Regarding claim 32, the combined invention of Benkowski, Gourlay, Sakurai, and Campbell discloses wherein diffuser includes a curved wall that forms an inner chamber that at least partially defines a fluid path, wherein the fluid is configured to travel in a distal direction along the fluid path within the inner chamber (eg. Campbell, Fig. 5, Para. 71, 111-115).
Regarding claim 33, the combined invention of Benkowski, Gourlay, Sakurai, and Campbell discloses the fluid path extends from a proximate end of the diffuser to a distal end of the diffuser along a helical route around a shaft extending through the inner chamber (eg. Campbell, Para. 71).
Regarding claim 36, the combined invention of Benkowski, Gourlay, Sakurai, and Campbell discloses an infusant flow along an infusant flow fluid path within an inner chamber at least partially 
Regarding claim 37, the combined invention of Benkowski, Gourlay, Sakurai, and Campbell discloses wherein directing the infusant flow comprises directing the infusant flow from a proximate end of the diffuser to a distal end of the diffuser along a helical route around a shaft extending through the inner chamber (eg. Para. 111-118).
Regarding claim 38, the combined invention of Benkowski, Gourlay, Sakurai, and Campbell discloses directing the infusant flow comprises directing the infusant flow toward a distal outlet of the diffuser (eg. Campbell, Claim 19, Para. 113-115).
Regarding claim 39, the combined invention of Benkowski, Gourlay, Sakurai, and Campbell discloses directing the infusant flow comprises directing the infusant flow from the distal end of the diffuser toward the proximate end of the diffuser in a non-helical route along the inner surface of the wall, and wherein the fluid exits the diffuser at a proximate diffuser outlet (Campbell, Para. 111-112).
Regarding claim 40, the combined invention of Benkowski, Gourlay, Sakurai, and Campbell discloses directing the blood comprises moving the diffuser between a collapsed configuration and an expanded configuration, wherein the diffuser includes a maximum diameter in the expanded configuration that is larger than a diameter of the hub, and wherein the diffuser includes a maximum diameter in the expanded configuration that is larger than a diameter of the hub (eg. Campbell, Para. 109).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792